                                                                        Granted.
                                                                        It is SO ORDERED.
                            UNITED STATES DISTRICT COURT
                                                                        s/Dan Aaron Polster
                             NORTHERN DISTRICT OF OHIO
                                                                        United States District Judge
                                  EASTERN DIVISION
                                                                        Aug. 25, 2021
 ROLTA INDIA LIMITED               )                      Case No. 21-cv-01340
                                   )
            Plaintiff,             )
                                   )
 v.                                )
                                   )
 C.R. HOWDYSHELL, KURT SCHNIEDERS, )                      NOTICE OF VOLUNTARY
 and MATT GARITO                   )                      DISMISSAL WITHOUT
                                   )                      PREJUDICE
            Defendants.            )
                                   )


       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Rolta India Limited hereby dismisses

this action, without prejudice.

Dated: August 25, 2021                      Respectfully submitted,

                                            /s/ John C. Allerding ___________________
                                            John C. Allerding (Ohio Bar No. 0087025)
                                            THOMPSON HINE LLP
                                            3900 Key Center
                                            127 Public Square
                                            Cleveland, Ohio 44114
                                            Telephone: (216) 566-5500
                                            Facsimile: (216) 566-5800
                                            John.Allerding@ThompsonHine.com

                                            Counsel for Rolta India Limited
